McLaughlin, J.
(dissenting):
The jurors never rendered a verdict. All they did was, after consultation in their room, to agree to do so, and when the officer *780asked them if they had agreed they informed him they had not and were thereupon, according to the order of the trial judge, discharged and were again formally discharged in open court the following morning. To compel the clerk, under such circumstances, to enter in his minutes that the jury rendered a verdict in favor of the appellant is to compel him to put into his minutes something that is not true. I, therefore, concur in the opinion .of Mr. Justice Dowling.
Order reversed, with ten dollars costs and disbursements, and motion granted. Settle order on notice.